DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “602” and “604” have been used to designate both “lines” and “clusters” ([0060]), reference character “708” has been used to designate both a drilling platform and another component (possibly the wellbore, since reference numeral “706” is absent) reference character “914” has been used to designate both an “outlier detector” and a “display” (Fig. 9), reference character “916” has been used to designate both a histogram generator and an “alert” (Fig. 9), and reference character “918” has been used to designate both a classification engine (Fig. 9 and [0074]) and a user input ([0075]).  The user input does not even appear to be present in the drawing, but the specification implies that it is.  Additionally, reference character 820 is present in both the specification and the drawings, but is clearly used to designate different components.  While, the specification indicates that 820 refers to a surface ([0070]), the drawings clearly use 820 in reference to a computing device (e.g. the “information handling system,” improperly designated as 840).
It is unclear whether reference character “738” is being used to designate two different components or both instances in Fig. 7 are used to designate the same 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 706, 730, 748, 832, 836, 838, 840, 842, 844, 846, 848, 850, 852, 854, 920, and 922.    
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 808, 810, 812, 814, 816, 818,  822, and 824.  Additionally drill string 802 appears in the specification, but only in reference to the description of Fig. 7, where it is not present.

 Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-11, 13-19, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “determining first respective gradients between each combination of two or more data points in the data set.”  It is not entirely clear what is meant by “each combination of two or more data points” and the idea is not sufficiently illustrated in the drawings to clarify what is meant.  Specifically, if “each combination” means that a gradient is determined between every subset of points in the dataset, then it raises a question of what is the purpose of “determining second respective gradients between each combination of two or more data points in the updated data set.”  The updated data set simply has outliers removed.  If the first respective gradients include gradients for every subset of two or more points in the data set, then the first respective gradients already include the gradients for each combination of two or more data points in the updated data set, which is merely a subset of the original data set.  Thus, it is unclear whether each combination refers to every combination of points or only to adjacent subsets of points.  In the latter case, removal of an adjacent point as an outlier would 
Claims 16 and 23 recite substantially the same limitation and are indefinite for the same reasons.
Claim 2 recites “comparing the respective first gradients to a threshold level” and “removing a data point of the two or more data points associated with a highest or lowest pressure measurement from the data set.”  The meaning and purpose of this combination of limitations is unclear.  The gradients are compared to a threshold, but then the highest or lowest measurement is removed without any reference to the comparison, and the comparison to a threshold is not applied to any clear action.  It is unclear if the claim is intended to be read such that the highest or lowest measurement is removed if an associated gradient exceeds the threshold level or regardless of comparison to the threshold.
Claim 17 recites substantially the same limitations as claim 2 and is indefinite for the same reasons.
Claim 24 recites “at least one depth is based on a quality index indicative of a quality measurement of a given formation property at the at least one depth.”  It is unclear what is meant by a depth being dependent on a quality of a measurement at the depth.  Depth being dependent on quality appears to suggest that the depth at which a measurement is performed depends on quality, but since the quality is the quality of measurement “at the at least one depth,” the measurement would need to be performed before the quality is known, so it would be impossible to base the depth on the quality.  
Claims 2-5, 7-11, 13-15, 17-19, 22, and 24 each depend on one of claims 1 or 16 and are indefinite for at least the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 14-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chok et al. (US PGPub 20130096835 – cited in IDS) in view of Young (US Pat 4943918), and Walker (US PGPub 20170343693 – cited in IDS).

Regarding claim 1, Chok discloses a method comprising: 
positioning a downhole tool in a borehole of a geological formation at a given depth (tool 10 obtains pressure data at various depths in the borehole, [0130]); 
determining a formation property at the given depth (obtains pressure data at various depths in the borehole, [0030]; determine formation fluid properties, [0133]; sensors that measure various physical parameters … determine physical and chemical properties of oil, water, and gas constituents of the fluid downhole, [0134] ; 
tool 10 can be positioned at a different depth to repeat the test cycle, [0138]; pressure data obtained from the formation with the probe 50 is combined with depth data, [0139]); 
determining first respective gradients between two or more data points in the data set (pressure and depth data form data points of the pressure gradient of the formation, [0139]); and 
identifying one or more properties associated with a reservoir compartment in the geological formation based on the respective gradients (pressure gradient data to determine what fluids are present in the borehole, [0139]; pressure gradient application … three fluid compartments … guide the user to choose an appropriate set of solutions, [0081]).
Chok does not necessarily teach that the gradients are determined between each combination of two or more data points in the data set; removing one or more outlier data points from the data set based on the first respective gradients to form an updated data set; determining second respective gradients between each combination of two or more data points in the updated data set; and, thus, does not teach that the identifying one or more properties is based on second respective gradients.
Young teaches fitting a linear equation to data pairs to yield a value for slope (i.e. gradient) and intercept for all data pairs. (col. 7, lines 5-13).  Chok teaches performing linear fits and it would have been obvious to determine gradients for all combinations of 
Walker discloses an outlier rejection process that determines outlier based on whether adjacent pairs vary by more than a threshold and removing outliers to produce an updated data set (filtered data series, [0049]).  In the context of Chok, removal of outliers would essentially require determination of second respective gradients, because the removal of data points would lead to new adjacent points to form the gradient of the formation.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Chok such that the gradients are determined between each combination of two or more data points in the data set; and to include removing one or more outlier data points from the data set based on the first respective gradients to form an updated data set; determining second respective gradients between each combination of two or more data points in the updated data set; and, such that the identifying one or more properties is based on second respective gradients.  Determining gradients from each combination of data points would have been obvious to make full use of the collected data to assess pressure gradients and more fully characterize the formation.  Outlier rejection and determination and use of “second gradients” after outlier rejection would have been obvious for the benefit of removing the effect of erroneous noise from results.

Regarding claim 2, the combination of Chok, Young, and Walker makes obvious  the method of claim 1, wherein removing the one or more outlier data points comprises The combination made with respect to claim 1 already explicitly incorporated Walker’s use of threshold comparison to identify outliers.
 The combination does not necessarily teach that the threshold level is indicative of a maximum or minimum pressure gradient associated with a fluid in the reservoir compartment; and removing a data point of the two or more data points associated with a highest or lowest pressure measurement from the data set.
However, as noted with respect to claim 1, the outlier rejection process of Walker is applied to the pressure gradients of Chok, which are pressure gradients of fluid in a formation ([0023]), and is applied to compartmentalization of fluids ([0081]).  Furthermore, since the threshold level is applied to exclude outliers, the threshold level necessarily indicates a maximum pressure gradient that would be considered a reliable possible pressure gradient associated with a fluid in the reservoir.  A person of ordinary skill would understand that data should only be excluded if it is deemed to be unphysical (i.e. incoherent variations (noise), Walker, [0015]).  Thus, it would have been inappropriate to exclude as an outlier a pressure gradient, if a higher “maximum” pressure gradient could reasonably be believed to exist in the data set.  Additionally, if any data point of the data set were to exceed a threshold, a highest or lowest pressure measurement would certainly exceed the threshold, so it would have been obvious to remove a highest or lowest pressure measurement at least as an initial step before determining if other pressure measurements need to be excluded to remove all outliers.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the described 

Regarding claim 11, the combination of Chok, Young, and Walker makes obvious the method of claim 1, wherein the formation property is a pressure measurement as a function of depth (pressure data at various depths in the borehole, Chok, [0030]) and the first and second respective gradients are pressure gradients (pressure and depth data form data points of the pressure gradient of the formation, Chok, [0139]), and wherein data points in the updated data set are pressure-depth data points (pressure and depth data form data points, Chok, [0139]).  The updated data set is simply the data set with outliers removed so it’s still a data set of pressure-depth data points.

Regarding claim 14, the combination of Chok, Young, and Walker makes obvious the method of claim 1.  The combination does not necessarily teach that positioning the downhole tool in the borehole of the geological formation at the given 
However, Chok teaches detecting data outliers that cannot be physical interpreted ([0028]) and Walker teaches excluding outliers identified by whether adjacent pairs of values vary by more than a threshold ([0049]).  Thus, the difference between values can be understood as a quality index, because quality of measurement would obviously correspond to whether the measurement can be physically interpreted.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify the combination such that positioning the downhole tool in the borehole of the geological formation at the given depth comprises determining a quality index indicative of a measurement quality of the formation property at the given depth.  Determining a quality index indicative of a measurement quality would have been obvious for the benefit of excluding low quality measurements from the analysis.

Regarding claim 15, the combination of Chok, Young, and Walker makes obvious the method of claim 1, further comprising acquiring at least one fluid sample based on the properties associated with the reservoir compartment (ambiguous solution set … further data samples, Chok, [0066]; guiding further sample acquisition .. which depths to sample, Chok, [0109]).

Regarding claim 16, Chok discloses one or more non-transitory machine-readable media comprising program code (computer program product tangibly embodied in a machine-readable storage device, [0198]), the program code to: 
position a downhole tool in a borehole of a geological formation at a given depth (tool 10 obtains pressure data at various depths in the borehole, [0130]); 
determine a formation property at the given depth (obtains pressure data at various depths in the borehole, [0030]; determine formation fluid properties, [0133]; sensors that measure various physical parameters … determine physical and chemical properties of oil, water, and gas constituents of the fluid downhole, [0134]); 
repeat the positioning and determining of the formation property at a plurality of depths in the borehole to form data points of a data set indicative of formation properties at the plurality of depths (tool 10 can be positioned at a different depth to repeat the test cycle, [0138]; pressure data obtained from the formation with the probe 50 is combined with depth data, [0139]); 
determine first respective gradients between two or more data points in the data set (pressure and depth data form data points of the pressure gradient of the formation, [0139]); and 
identifying one or more properties associated with a reservoir compartment in the geological formation based on the respective gradients (pressure gradient data to determine what fluids are present in the borehole, [0139]; pressure gradient application … three fluid compartments … guide the user to choose an appropriate set of solutions, [0081]).

Young teaches fitting a linear equation to data pairs to yield a value for slope (i.e. gradient) and intercept for all data pairs. (col. 7, lines 5-13).  Chok teaches performing linear fits and it would have been obvious to determine gradients for all combinations of points to make full use of the collected data to assess pressure gradients, thus more fully characterizing the formation.
Walker discloses an outlier rejection process that determines outlier based on whether adjacent pairs vary by more than a threshold and removing outliers to produce an updated data set (filtered data series, [0049]).  In the context of Chok, removal of outliers would essentially require determination of second respective gradients, because the removal of data points would lead to new adjacent points to form the gradient of the formation.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Chok such that the gradients are determined between each combination of two or more data points in the data set; and to include removing one or more outlier data points from the data set based on the first respective gradients to form an updated data set; determining second respective gradients between each combination of two or more data points in the 

Regarding claim 17, the combination of Chok, Young, and Walker makes obvious the one or more non-transitory machine-readable media of claim 16, wherein the program code to remove the one or more outlier data points further comprises program code to compare the respective first gradients to a threshold level (Walker, [0049]).  The combination made with respect to claim 16 already explicitly incorporated Walker’s use of threshold comparison to identify outliers.
wherein the threshold level is indicative of a minimum or maximum pressure gradient associated with formation fluid; and removing a data point of the two or more data points associated with a highest or lowest pressure measurement from the data set.
The combination does not necessarily teach that the threshold level is indicative of a maximum or minimum pressure gradient associated with a fluid in the reservoir compartment; and removing a data point of the two or more data points associated with a highest or lowest pressure measurement from the data set.
However, as noted with respect to claim 1, the outlier rejection process of Walker is applied to the pressure gradients of Chok, which are pressure gradients of fluid in a  incoherent variations (noise), Walker, [0015]).  Thus, it would have been inappropriate to exclude as an outlier a pressure gradient, if a higher “maximum” pressure gradient could reasonably be believed to exist in the data set.  Additionally, if any data point of the data set were to exceed a threshold, a highest or lowest pressure measurement would certainly exceed the threshold, so it would have been obvious to remove a highest or lowest pressure measurement at least as an initial step before determining if other pressure measurements need to be excluded to remove all outliers.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the described combination such that the threshold level is indicative of a maximum or minimum pressure gradient associated with a fluid in the reservoir compartment; and removing a data point of the two or more data points associated with a highest or lowest pressure measurement from the data set.  It would have been obvious that the threshold indicates a maximum pressure gradient, because data points above the maximum would reasonably be considered outliers.  It would have been obvious to remove a highest or lowest pressure measurement, because it any point is an outlier, a highest or lowest pressure measurement would necessarily be an outlier.

Regarding claim 18, the combination of Chok, Young, and Walker makes obvious the one or more non-transitory machine-readable media of claim 16, wherein the second respective gradients are slopes (linear slope (gradient), [0001]), and wherein the one or more non-transitory machine-readable media further comprises program code to determine slopes of best fit lines for combinations of two or more data points (fitting a best line through every cluster 146a-c of data points, [0082])  in a depth window (i.e., the window of the depth axis, Figs. 3A-3D).  Gradients are inherently slopes and fitting a line inherently requires determining the slope of it, because the slope is part of the equation of a line.  

Regarding claim 22, the combination of Chok, Young, and Walker makes obvious the one or more non-transitory machine-readable media of claim 16, wherein the formation property is a pressure measurement as a function of depth (pressure data at various depths in the borehole, Chok, [0030]) and the first and second respective gradients are pressure gradients (pressure and depth data form data points of the pressure gradient of the formation, Chok, [0139]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chok in view of Young and Walker, as applied to claim 1 above, and further in view of Gawankar et al. (US PGPub 20200264116).

Regarding claim 13, the combination of Chok, Young, and Walker makes obvious the method of claim 1, further comprising completing a reservoir based on the one or more properties associated with the reservoir compartment.
However, it is well known to use formation properties to complete a reservoir.  For example, Gawankar teaches that formation properties can be used to complete a well (Abstract) and teaches that determined formation properties can include fluid components ([0035]), which corresponds to determining what fluids are present in Chok.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination to include completing a reservoir based on the one or more properties associated with the reservoir compartment.  One would have been motivated to complete the reservoir based on the properties to best facilitate production from the wellbore.

Allowable Subject Matter
Claims 3-10, 19, and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
s 3-10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 is allowable over the prior art primarily on the basis of the inclusion of the limitations “determining a histogram map based on the second respective gradients, wherein the histogram map provides a count of each of the second respective gradients as a function of depth; and “identifying one or more clusters in the histogram map.” in combination with the remaining limitations of the claim.
Chok et al. (US PGPub 20130096835) teaches identifying clusters in pressure gradient data, but does not teach use of any histogram, let alone a “histogram map” that “provides a count of each of the second respective gradients as a function of depth.”
Andrews et al. (US Pat 8124931) teaches identifying clusters in multi-dimensional histograms, which the Examiner best understands to be “histogram maps.”   However, Andrews does not teach that the histograms provide a count of gradients or plot anything as a function of depth.
Venter et al. (US Pat 10371857) discloses extracting features of a desired pattern indicative of a geological structure including a histogram of gradients.  However, the histogram of gradients is not further described and there is no indication that a histogram map giving a count of gradients as a function of depth is used.  Furthermore, 
Pollack et al. (US PGPub 20190383133) discloses a histogram descriptor that indicates frequencies in which slopes of nodes that surround a node of interest fall into predesignated slope ranges.  This qualifies as a histogram that provides a count of gradients.  However, there is teaching of a histogram as a function of depth or a teaching or suggestion of identifying clusters using the histogram.
Gzara et al. (US PGPub 20150015250) discloses using multi-dimensional histograms (i.e. histogram maps) of NMR data and teaches that data points corresponding to fluids with the same hydrogen index and polarization factor may result in peaks on a histogram of corresponding slopes.  The slopes do not appear to be with depth and there is no clear depiction or disclosure of the nature of the histogram sufficient to indicate it meets the claimed properties of the “histogram map.”
Claims 4, 5, and 7-10 depend on claim 3 and are allowable over the prior art for at least the same reasons as claim 3.
Claims 19 and 23 includes substantially the same limitations as claim 3 (in addition to other limitations not contained within claim 3) and are allowed for at least the same reasons.  
Claim 24 is allowable over the prior art primarily on the basis of the limitations “wherein at least one depth is based on a quality index indicative of a quality of measurement of a given formation property at the at least one depth” and “wherein the quality index is based on a composite of quality indices associated with pressure measurements performed by at least two probes or snorkels of the downhole tool.”  
Chok teaches analyzing a quality of fit of prototypes to measurement clusters.  However, a quality of fit is not necessarily indicative of a quality of measurement per se.  Furthermore, Chok does not disclose the use of at least two probes or snorkel, but rather only discloses a single probe including a snorkel.
Gilbert (US Pat 5230244) discloses first and second test probes with supported snorkels, but does not disclose or suggest any composite quality index associated with pressure measurements performed by the two probes/snorkels.
Lovorn et al. (US PGPub 20160222741) teaches combining multiple sensor-based pressure measurements by filtering, averaging, or weighting techniques.  The disclosed pressure sensors may qualify as “at least two probes,” but there is no discussion of a composite quality index that goes along with combining the measurements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977. The examiner can normally be reached 9:30 am - 7 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM R CASEY/Examiner, Art Unit 2862 

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864